Title: [February 1754]
From: 
To: 



      
       February 1754.
      
      
      
       This winter, we had a vacation.
       In the winter of 1754 we had no snow at all save a smattering or two, But perpetuall rains and warm weather thro’ought the whole.
      
      
       
        
   
   In the academic year 1752–1753 there had been no winter vacation at the College. This was because during 1752 the number of instructional days had been greatly diminished, in the spring by the closure necessitated by a smallpox epidemic, in the fall by the loss of eleven days (3–13 Sept.) through the Act of Parliament in 1751 (24 Geo. 2, c. 23) providing for a change from the Julian to the Gregorian calendar in 1752. From 22 April all college exercises, including commencement, had therefore been suspended, not to be resumed until 14 (i.e. 3, old style) September.


        
   
   Moreover, the permanence of the vacation on the College calendar was in some doubt. A winter vacation of five weeks beginning the first Wednesday in January had been authorized in 1749 and renewed for a further trial period of three years in 1751. Upon the expiration of that period the Overseers refused to accept the Corporation’s vote for a further extension of five years and approved a continuance only “for the year current.” In 1754 the vacation period was from 2 Jan. to 6 February. (MH-AR: Corporation Records, College Book No. 7; Overseer’s Records 1744–1768; Meetings of 1 Oct. 1751, 4 May, 3 Oct. 1752, 1 Oct. 1754).


       
       
        
   
   JA’s recollection of the weather during recent months is confirmed in a general way by the daily meteorological observations in Professor John Winthrop’s Meteorological Journal, 1742–1759 (MS, MH-Ar). He records snow on two days in January and one day in February, none heavy, and “a little” snow on three days in February. There were rains on nine days in January and seven days in February. The Fahrenheit thermometer reached a high of 54° in January, 52.5° in February. The low was 3° in January, 12° in February. The mean morning and afternoon readings, 29°–38°, were somewhat higher than in immediately preceding years.


       
      
     